I.   .




                              December 18, 1961

         Dr. J. W. Edgar              Opinion No. ~~-1225
         Commissioner of Education
         State of Texas               Re:   What responsibility and
         Austin, Texas                      authority, if any, does
                                            the Central Education
                                            Agency have Periodically
                                            to audit State funds al-
                                            lotted to the County
                                            Administration Fund and
                                            Transportation Fund to
                                            determine if such funds
                                            are being expended pur-
         Dear Sir:                          suant to statute?

                   You have requested the opinion of this office as
         to what responsibility and authority, if any, the Central
         Education Agency has periodically to audit State funds al-
         lotted to the County Administration Fund and Transportation
         Fund to determine If such funds are being expended pursuant
         to statute.
                   An initial discussion of the nature of these two
         funds is required. Articles 2700, 2701 and 3888, Vernon's
         Civil Statutes, provide for the salaries and operation of
         the office of county superintendent. Under these statutes,
         the salaries and traveling expenses of the county superln-
         tendent, his assistants, and the county supervisors are
         paid from the County Admlnlstration Fund. The County Ad-
         ministration Fund is created by Article 2827a, Vernon's
         Civil Statutes, and Is drawn from the State Available
         School Fund. This ~fund is paid into thencounty depository
         by the Commissioner of Education in response to the budget
         prepared by the County School Board. After it is received
         by the County depository, the fund may be drawn upon by
         vouchers filed by the county superintendent and approved
         by the County School Board.
                   The Transportation Fund is established by Article
         2922-15, Vernon's Civil Statutes, and Is utilized to finance
         the transportation of pupils to and from school. The opera-
         tion Of the fund is the same as that outlined above for the
         County Administration Fund.
Honorable J. W. Edgar, Page 2 (WW-1225)


          Article 2919g, Vernon's Civil Statutes, requires
an annual audit of school district fiscal accounts. This
audit was apparently intended to cover all State Available
School Fund monies disbursed by the'state in the operation
of common and independent school districts. It must be
noticed, however, that the funds presently In question; the
County Administration Fund and the Transportation Fund, are
not at any point channeled through a school district account.
Therefore, any audit conducted under Article 2919g, VernonI's
Civil Statutes, would be futile insofar as these particular
funds are concerned.
          It has come to the attention of this office that
numerous County Auditors are auditing these County Adminis-
tration and Transportation mnds, apparently acting under
the provisions of Article 1652, Vernon's Civil Statutes.
This action is apparently unauthorized on the basis of Arti-
cle 1652, since that Article refers specifically to school
district accounts. Further, it has been held that a County
Auditor has no authority to aonrove or dlsaoorove the dis-
bursement of school funds. Houston National-Exchange Bank
V. School District No. 25, Harris County, 185 S.W. 589 (Civ.
APP. 19011.
          The statutes, then, make no express provision for
any accounting for these particular funds. If any power to
audit exists, it must be inferred from the general law.
          The Transportation Fund is utilized directly for
the purpose of aiding in the education of the school children
of the State of Texas. As such, it Is strictly State money,
albeit In the custody of county depositories. Inasmuch as
the Commissioner of Education has the duty of accounting for
all funds disbursed from the State Available School Fund,
this duty must extend to an audit of all State school funds
which he has allocated to the county depositories for school
use.
          As regards the County Administration find, the
situation is virtually the same. This fund is for the pay-
ment of salaries and traveling expenses for authorized per-
sonnel of the County Superintendent's office. The Court In
Webb County v. Board of School Trustees of Laredo, 95 Tex.
131 of,S W 876 (1901) h Id th t the county school super-
int&dent'ii an agent 0; t:e StaFe, although nominally a
county official. Extending this view to the present situa-
tion, we find that the State funds are being paid out to a
county to support and maintain an agent of the State. In
this situation it is clear that a county auditor should not
have the responsibility for conducting an audit of these
Honorable J. W. Edgar, page 3 (WW-1225)

funds. such an audit should be the responslblllty of the
State agency which must account for the overall State Avall-
able School Fund.
          The State Commissioner of Education having the
responsibility of accounting for the State Available School
Fund, it follows that the Commissioner has the authority and
duty to prescribe regulations for the supervision of the
County Administration Fund and Transportation Fund under Ar-
ticle 2700, Section 4, Vernon's Civil Statutes, and may make
original audits of these funds where the situation demands
it.

                       SUMMARY
          The Central Education Agency has the respon-
     sibility and authority to prescribe regulations
     for the auditing of State Funds allotted to the
     County Administration Fund and Transportation
     Fund, and may make original audits of such funds
     If necessary.
                             Very truly yours,
                             WILL WILSON




MLQ:dhs

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Leonarz
Marietta Payne
Morgan Nesbltt
Llnward Shivers
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.